                                         Case 5:20-cv-05799-LHK Document 347 Filed 10/26/20 Page 1 of 1




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                   Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                        ORDER CONTINUING CASE
                                                                                          MANAGEMENT CONFERENCE
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                              The Court CONTINUES the October 27, 2020 case management conference to November
                                  18
                                  19   13, 2020 at 1:30 p.m. The parties shall file a joint case management statement by November 12,

                                  20   2020 at 2:00 p.m.

                                  21
                                       IT IS SO ORDERED.
                                  22
                                       Dated: October 26, 2020
                                  23
                                                                                     ______________________________________
                                  24                                                 LUCY H. KOH
                                                                                     United States District Judge
                                  25
                                  26
                                  27
                                                                                      1
                                  28
                                       Case No. 20-CV-05799-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE
